IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,513



                 EX PARTE FREDERICK JORDAN BATTS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 1091244-B IN THE 232 ND JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to twenty-five years’ imprisonment. The Fourteenth Court

of Appeals affirmed his conviction. Batts v. State, No. 14-07-00865-CR (Tex. App. – Houston [14th

Dist.] November 17, 2009).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed, thereby
                                                                                                        2

denying Applicant the opportunity to petition this Court for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant

of his right to petition for discretionary review pro se, advising him instead that he saw no grounds

for a petition for discretionary review. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourteenth

Court of Appeals in Cause No. 14-07-00865-CR that affirmed his conviction in Case No. 1091244

from the 232nd Judicial District Court of Harris County. Applicant shall file his petition for

discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: March 9, 2011
Do not publish